                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THUNDER PATCH II, LLC, HOC                      §
OPERATIONS, LLC,                                §
                                                §             5-18-CV-00629-OLG-RBF
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
JPMORGAN CHASE BANK, N.A., AS                   §
TRUSTEE OF THE RED CREST TRUST;                 §
ANDY J. MCMULLEN, JOHN H.                       §
MCMULLEN JR., MARGIE HARRIS                     §
NEWTON, CYNTHIA CAROLE BEARD,                   §

                  Defendants.

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando Garcia:

       This real-property dispute concerns mineral interests in and around Gonzales County,

Texas. At issue presently is the Court’s jurisdiction, and before the Court is a Motion to Remand

filed by Plaintiffs Thunder Patch II, LLC and HOC Operations, LLC. Dkt. No. 9. Also before the

Court is a somewhat related Motion for Leave to File a First Amended Complaint, Dkt. No. 38,

also filed by Thunder Patch and HOC. The Court has reviewed and considered the various

associated responses and replies. See Dkt. Nos. 11, 12, 17-1, 40. Also pending before the Court

is the Motion to Dismiss Claims Against the Red Crest Trust Beneficiaries that was filed by

Defendant JPMorgan Chase Bank, N.A., in its capacity as Trustee of the Red Crest Trust. See

Dkt. No. 11. This motion also serves as a response to the aforementioned motion to remand.




                                               1
There is further briefing associated with this motion as well, all of which the Court has

considered. See Dkt. Nos. 12, 19, 21.1

       For the reasons discussed below, Plaintiffs’ Motion to Remand, Dkt. No. 9, should be

DENIED, and JP Morgan’s Motion to DISMISS, Dkt. No. 11, should be GRANTED. It is

further recommended that Plaintiffs’ Amended Complaint, Dkt. No. 8, be STRUCK and that

Plaintiffs’ belated Motion for Leave to File a First Amended Complaint, Dkt. No. 38, be

DENIED.

       I.      Factual and Procedural Background

       This action involves an effort to enforce an agreement concerning oil-and-gas interests in

Gonzales County. Orig. Pet. ¶ 7. Plaintiffs Thunder Patch and HOC allege that after expending

time and resources negotiating lease terms, contacting investors, running title searches, and

reviewing geological and engineering data, they reached “verbal and written meetings of the

minds with Defendant [JPMorgan] to sign an oil and gas lease.” Id. According to Thunder Patch

and HOC, the need to assemble sufficient acreage to legally drill horizontal wells served as a

critical component of the agreement. Id. ¶ 8. Thunder Patch and HOC allege that, in furtherance

of their agreement and in reliance on JP Morgan’s representations, they obtained an oil, gas, and

mineral lease from unspecified sellers. Id. ¶ 9. JPMorgan, however, allegedly later attempted to

unjustifiably change the terms of the deal with Thunder Patch and HOC. Id. ¶¶ 12, 15.

       As a result of the ensuing dispute, Thunder Patch and HOC—on May 22, 2018—sued

JPMorgan, as trustee of the Red Crest Trust, in the 25th Judicial District Court of Gonzales

County, Texas. Id. Thunder Patch and HOC sought a declaration that the lease they negotiated

1
  The District Court assigned to the undersigned the disposition of all pre-trial matters in this
action, pursuant to Rules CV-72 and 1 of Appendix C to the Local Rules for the United States
District Court for the Western District of Texas. See Dkt. No. 18. The undersigned has authority
to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

                                               2
with JPMorgan is valid and binding. And, although not entirely clear, they appeared also to

allege that JPMorgan wrongfully converted certain royalty payments relating to another lease.

Thunder Patch and HOC further asserted state law causes of action against JPMorgan, as trustee

of the Red Crest Trust, to quiet title and for trespass to try title, conversion, and breach of

fiduciary duty.

       JPMorgan timely removed the action to federal court a month later. See Dkt. No. 1. In

support of removal it alleged complete diversity, stating that it is a national bank with its main

office in Ohio and that, “[u]pon information and belief,” none of Thunder Patch’s and HOC’s

members are citizens of Ohio. Id. ¶¶ 6-8. Approximately three weeks after removal, Thunder

Patch and HOC filed an amended complaint—without leave of court—joining the beneficiaries

of the Red Crest Trust as defendants. See Dkt. No. 8. That same day, Thunder Patch and HOC

filed their Motion to Remand, asserting no federal diversity jurisdiction exists because the trust

beneficiaries all reside in Texas, and “[b]ecause Plaintiff HOC Operations, LLC is a Texas

entity.” See Dkt. No. 9 at 4. JPMorgan thereafter moved to dismiss the nondiverse beneficiaries,

arguing they are not required parties under Rule 19 and their presence may destroy diversity

jurisdiction. See Dkt. No. 11 at 4.

       On October 11, 2018, the undersigned issued an Order to Show Cause. See Dkt. No. 36.

To Thunder Patch and HOC, the Order explained that, contrary to their allegations, “JPMorgan

was sued in its capacity as a trustee; Red Crest Trust was not named as a defendant in this

action.” Id. Therefore, the Order clarified, “in assessing whether diversity jurisdiction exists, the

Court looks to the citizenship of JPMorgan only, provided JPMorgan ‘has sufficiently real and

substantial control over the trust’s assets.’” Id. (quoting Bynane v. Bank of New York Mellon for

CWMBS, Inc. Asset-Backed Certificates Series 2006-24, 866 F.3d 351, 359 (5th Cir. 2017)).



                                                 3
Because JPMorgan appeared to have sufficiently real and substantial control over the trust’s

assets, the Order explained, the citizenship of the individual trust beneficiaries is inconsequential

in assessing whether diversity jurisdiction exists here. Id. at 3.

        The Order further advised that leave to file an amended complaint had not been sought

and yet was required in these circumstances, notwithstanding Plaintiffs’ invocation of Rule

15(a). See id. at 5. The Order therefore directed Thunder Patch and HOC to show cause why

their Amended Complaint should not be struck for impermissibly adding nondiverse permissive

parties after removal. See id. at 6.

        The Order also addressed JPMorgan. In its notice of removal, JPMorgan failed to provide

the citizenship of each of Thunder Patch’s and HOC’s members. The Order directed JPMorgan

to file an amended Notice of Removal that adequately established the Court’s jurisdiction. See id.

at 4. Specifically, the Court ordered JPMorgan to consult with counsel for Thunder Patch and

HOC as well as the sources at its disposal, including court filings and other public records, to

determine the identity and citizenship of Thunder Patch’s and HOC’s members. Only following

this inquiry, the Order explained, could JPMorgan allege complete diversity in good faith based

on information and belief. Id.

        On October 20, 2018, JPMorgan filed an Amended Notice of Removal. See Dkt. No. 37.

In it, JPMorgan alleged that complete diversity exists “[i]n good faith [and] on information and

belief.” See id. ¶¶ 8-12. In support, JPMorgan asserted that after consulting with opposing

counsel and the relevant public records from the California and Texas Secretaries of State, it

found no evidence indicating that any of Thunder Patch’s or HOC’s members are citizens of

Ohio. See id. ¶¶ 8-12.




                                                   4
       On October 31, 2018, Thunder Patch and HOC responded to the Show Cause Order and,

for the first time, sought leave to file their First Amended Complaint. See Dkt. No. 38.

       II.     Analysis

       JP Morgan’s Citizenship—Not the Citizenship of the Red Crest Trust—Matters Here. As

explained in the Show Cause Order, when a trustee such as JPMorgan is sued in its capacity as a

trustee, it is the citizenship of the trustee—not the trust’s beneficiaries—that matters for diversity

of citizenship purposes. See Dkt. No. 36 at 2-3. This rule governs so long as the trustee has “real

and substantial control” over the trust’s assets. Byname, 866 F.3d at 359 (“BONYM was sued in

its capacity as a trustee. Thus, Navarro controls, and the only remaining question is whether

BONYM possesses the sort of ‘real and substantial’ control over the trust’s assets discussed in

Navarro [Sav. Ass’n v. Lee, 446 U.S. 458, 461 (1980)].”).2

       Thunder Patch and HOC are mistaken to urge a different rule here, in reliance on Carden

v. Arkoma Assoc., 494 U.S. 185, 195-96 (1990), and Berry v. Chrysler, No. H-12-1492, 2013

WL 416218, at *7 (S.D. Tex. Jan. 31, 2013). Carden is inapposite to this case; it concerned

whether the citizenship of all partners, limited as well as general, controls the citizenship of a

limited partnership. And to the extent Carden informs the issue presented here, it confirms that

the earlier holding in Navarro controls and requires that a trustee’s citizenship is what matters

for diversity purposes under the circumstances presented here, not the citizenship of trust

beneficiaries. The Fifth Circuit has agreed with this conclusion in several recent decisions,


2
  See also SGK Properties, L.L.C. v. U.S. Bank Nat’l Ass’n for Lehman Bros. Small Balance
Commercial Mortgage Pass-Through Certificates, Series 2007-3, 881 F.3d 933, 940 (5th Cir.
2018) (“The [Navarro] Court held that when a trustee is named as a defendant in a lawsuit, ‘[the]
trustee is a real party to the controversy for purposes of diversity jurisdiction when he possesses
certain customary powers to hold, manage, and dispose of assets for the benefit of others.’”)
(quoting Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 461 (1980)); Justice v. Wells Fargo Bank
Nat’l Ass’n, 674 Fed. App’x 330, 332 (5th Cir. Dec. 14, 2016), as revised (Mar. 22, 2017)
(same).
                                                  5
including in Byname, 866 F.3d at 359.3 Berry, a nonbinding decision from the Southern District

of Texas, predated the Fifth Circuit’s interpretation of Navarro in Bynane, SGK Properties, and

Justice (see footnote 2 above). It too is distinguishable. Berry was a products-liability action

against Chrysler Group LLC, one of whose members was a trust. In assessing Chrysler’s

citizenship, the Court looked to the citizenship of the trust’s members. See Berry, 2013 WL

416218, at *4-6. Berry does not provide significant insight into the issue presented here where

the trustee—not the trust—is sued.

       Here, Plaintiffs sued JPMorgan as the trustee for the Red Crest Trust; the Red Crest Trust

is not a named defendant. Indeed, according to Thunder Patch and HOC, Texas law required

them to file suit in this exact manner. Accordingly, the rule from Navarro controls here, as the

Fifth Circuit has explained. See Bynane, 866 F.3d at 359; SGK Properties, 881 F.3d at 940;

Justice, 674 Fed. App’x at 332.

       It is apparent from the record and pleadings that JPMorgan has sufficiently real and

substantial control over the trust’s assets, and it therefore is the entity that matters for purposes of

diversity jurisdiction. See Schaffer v. U.S. Bank Tr., N.A. for LSF9 Master Participation Tr., No.

1:17-CV-297-RP, 2017 WL 6029646, at *4 (W.D. Tex. Dec. 5, 2017) (collecting cases and

looking to the pleadings and evidence to determine “the powers and limitations of the trustee and

the trust beneficiaries”). JPMorgan’s powers under the Trust Agreement are quite broad.4

According to the Agreement, the trustee has the “full power to manage, to control and to lease

3
  See the decisions cited in footnote 2 supra as well as Universitas Educ., LLC v. Nova Grp.,
Inc., 513 Fed. App’x 62, 64 (2d Cir. 2013) (“Contrary to Nova Group’s contentions, Carden v.
Arkoma Associates, 494 U.S. 185, 110 S. Ct. 1015, 108 L.Ed.2d 157 (1990), which concerned
the citizenship of a limited partnership, did not overrule Navarro. Rather, the Supreme Court
explicitly held that the two opinions did not conflict. . . Navarro therefore remains good law.”)
(citations omitted).
4
 Although Texas American Bank/Fort Worth, N.A. is named as the trustee under this agreement,
both parties appear to agree that JPMorgan is Texas American’s successor-in-interest.

                                                   6
without warranty the Trust property, in whole or in part, on such terms and for such

consideration . . . as it shall deem proper,” as well as the “power and discretion” to “commence

or defend at the expense of the trust estate any litigation affecting the trust or any property of the

trust estate deemed advisable by the Trustee.” See Dkt. No. 40, Ex. A ¶¶ 7-8(d). JPMorgan has

also provided affidavit evidence explaining that the Red Crest Trust beneficiaries “have no

management or administrative responsibilities over the Trust or its assets,” “have no authority to

negotiate or enter into any leases on behalf of the Trust, and no authority to negotiate or settle

any claims made against the Trust.” See Dkt. No. 11-1 ¶¶ 5-6. Finally, even Thunder Patch and

HOC seem to concede in their Original Petition that JPMorgan has the power to negotiate an oil

and gas lease on behalf of the Red Crust Trust, which is the subject of this litigation. See Orig.

Pet. ¶¶ 7-14.

       Because JPMorgan is the party with real and substantial control over the trust’s assets, it

is JPMorgan’s citizenship that matters here. The Amended Notice of Removal sufficiently

alleges complete diversity in good faith based on information and belief. See Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 108 (3d Cir. 2015); see also Bates Energy Oil & Gas, LLC v.

Complete Oil Field Sers., LLC, No. CV SA-17-CA-808-XR, 2017 WL 8727480, at *2 (W.D.

Tex. Aug. 30, 2017).

       Leave to Amend Should be Denied. An amended pleading naming a new, nondiverse

defendant in a removed case requires a court to “scrutinize that amendment more closely than an

ordinary amendment.” Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987). This

involves considering: (1) “the extent to which the purpose of the amendment is to defeat federal

jurisdiction;” (2) “whether plaintiff has been dilatory in asking for amendment;” (3) “whether

plaintiff will be significantly injured if [the] amendment is not allowed;” and (4) “any other



                                                  7
factors bearing on the equities.” Id. Close scrutiny of these factors counsels against permitting

Plaintiffs’ belated request for leave to file a First Amended Complaint.

               Factor 1—Purpose of the Amendment. The first Hensgens factor looks into

whether the plaintiffs “knew or should have known the identity of the nondiverse defendant

when the state court complaint was filed.” Anzures v. Prologis Tex. I LLC, 886 F. Supp. 2d 555,

562 (W.D. Tex. 2012) (quotations omitted, collecting authorities). “Where the plaintiff knew

about the non-diverse party’s activities at the time he filed suit but did not include that party as

an original defendant, courts have viewed any later attempt to add the nondiverse party as a

defendant as nothing more than an attempt to destroy diversity.” Wein v. Liberty Lloyds of Texas

Ins. Co., No. A-15-CA-19-SS, 2015 WL 1275915, at *5 (W.D. Tex. Mar. 19, 2015) (quotations

omitted).

       Here, Thunder Patch and HOC allege they “initially chose not to sue the [Red Crest

Trust] Beneficiaries in state court in the hopes of facilitating a speedy settlement.”

Dkt. No. 12 ¶ 8. “Now that such a settlement has not been reached, and considering the stricter

pleading requirements of federal court,” Plaintiffs allege they have properly amended and joined

the trust beneficiaries within Rule 15(a)(1)’s 21-day amendment period. Id. As the undersigned

explained in the Show Cause Order, this statement and the timing of the sought-after

amendment5 suggest that the primary purpose of the amendment was to destroy diversity. See

Dkt. No. 36 at 5. n. 4.

       Michael Shebay—a member and officer of HOC Operations—now submits an affidavit

explaining that “[a]t the time the above-styled cause was filed in state court, neither Thunder



5
  See Boyce v. CitiMortgage, Inc., 992 F. Supp. 2d 709, 717 (W.D. Tex. 2014) (explaining that
“if a plaintiff moves to amend shortly after removal, some courts have viewed that as evidence of
a primary purpose to defeat jurisdiction”).
                                                 8
Patch nor HOC (collectively ‘Plaintiffs’) was aware of the identities of the beneficiaries of the

Red Crest Trust.” Dkt. No. 38-1 ¶ 3. According to Shebay, Thunder Patch and HOC always

intended to add the Red Crest Trust beneficiaries as defendants and were planning on using the

state discovery process to determine their identities. Id. ¶ 4. Even taking these allegations as true,

actual knowledge is not the standard here. Rather, the Court must determine whether Thunder

Patch and HOC should have known the identities of the Red Crest Trust beneficiaries. There is

no indication in the record that the identities of the Red Crest Trust beneficiaries are secret or

otherwise difficult to discover. In fact, JPMorgan has submitted information suggesting that

counsel for Thunder Patch and HOC should have known the identity of the Red Crest Trust

beneficiaries by virtue of a 2011 action brought against JPMorgan as the trustee of the Red Crest

Trust. See Dkt. No. 40-1 at 20-36. Either with or without this information from other litigation,

the Court finds that the primary purpose of the amendment was to defeat jurisdiction.

               Factor 2—Plaintiffs’ Delay in Amending. “In analyzing the second Hensgens

factor, courts consider the amount of time that has passed between the plaintiff’s motion to

amend and the filing of the original petition and notice of removal.” Anzures, 886 F. Supp. 2d at

565. “A delay of two months after the filing of the original complaint or almost thirty days after

the notice of removal has been found dilatory, especially when a plaintiff knew of the potential

defendant’s role in the dispute when he filed the case in state court.” Id. (quotations omitted,

collecting authorities). The record reflects that Thunder Patch and HOC filed their First

Amended Complaint almost two months (52 days) after initiating suit and 21 days after

JPMorgan removed the case to federal court. Further, it was not until October 26, 2018—over 5




                                                  9
months after filing suit in state court and over 4 months after JPMorgan removed the case—that

Thunder Patch and HOC actually sought leave to file their First Amended Complaint.6

       When analyzing this second factor, courts consider the procedural posture of the case,

with particular attention to whether “trial or pre-trial dates were scheduled” or any “significant

activity beyond the pleading stage has occurred.” See Anzures, 886 F. Supp. 2d at 565. Although

the undersigned recognizes that this case is still in its early stages, “where a plaintiff’s true

motive in seeking to add a defendant is to defeat jurisdiction, speed is not terribly relevant.”

Boyce, 992 F. Supp. 2d at 721. Accordingly, notwithstanding the foregoing, this second factor

also weighs against the amendment.

               Factor 3—Potential Injury to Thunder Patch and HOC. In determining whether

potential prejudice exists under the third Hensgens factor, courts consider “whether a plaintiff

can be afforded complete relief in the absence of the amendment.” Anzures, 886 F. Supp. 2d at

565. Also relevant is whether “the plaintiff will be forced to litigate their action against the non-

diverse defendants in a different court system, on a different timetable, subject to different

procedural rules and conflicting results, and under the weight of additional financial burden.”

Adey/Vandling, Ltd. v. Am. First Ins. Co., No. A-11-CV-1007-LY, 2012 WL 534838, at *4

(W.D. Tex. Feb. 17, 2012).




6
  See Hardy v. JPMorgan Chase Bank, Nat. Ass’n, No. A-14-CA-360-SS, 2014 WL 2700800, at
*3 (W.D. Tex. Jun. 13, 2014) (“Hardy purported to file the Amended Complaint without leave of
court pursuant to Federal Rule of Civil Procedure 15(a). However, because the Amended
Complaint would add nondiverse parties and destroy the basis for federal jurisdiction, Hardy was
required to seek leave to file it.”); see also Horton v. Scripto-Tokai Corp., 878 F. Supp. 902, 908
(S.D. Miss. 1995) (disagreeing with plaintiff’s view that Rule 15(a) permitted her to amend her
complaint without leave of court and explaining “[w]here the addition of a party will destroy the
court’s jurisdiction and prejudice the other party, the general rule prevails that leave of court is
necessary”).
                                                 10
       Here, Plaintiffs cite Texas Rule of Civil Procedure 39 and allege that the Red Crest Trust

beneficiaries are necessary parties because they are the ultimate recipients of royalty payments

stemming from the disputed mineral interests. If the amendment is denied, Plaintiffs argue they

will be forced to choose whether to pursue parallel state court proceedings against the Red Crest

Trust Beneficiaries and “will be at substantial risk of incurring double, multiple or otherwise

inconsistent obligations.”

       There are too many open questions here to say definitively which way this factor points.

As discussed above, the Trust Agreement confers on JPMorgan broad authority to manage,

control, and lease the trust property and to defend against any litigation affecting the trust as

deemed advisable by the trustee. Under Texas law, “[trust] [b]eneficiaries are not necessary

parties in an action against a trustee unless the trustee clearly has an adverse interest to the

beneficiaries.” Armstrong v. Steppes Apartments, Ltd., No. 2-97-250-CV, 1998 WL 34202656, at

*8 (Tex. App.—Fort Worth Aug. 20, 1998, no pet.); see also Smith Int’l, Inc. v. Egle Grp.,

L.L.C., No. CIVA H-04-4151, 2005 WL 6458659, at *7 (S.D. Tex. Jun. 3, 2005). There is no

indication that JPMorgan’s interests are at odds with the Red Crest Trust beneficiaries’ interests;

nor is there any indication that JP Morgan would be unable to satisfy any potential future

judgment on behalf of the Red Crest Trust. See Gallegos v. Safeco Ins. Co. of Indiana, No.

CIV.A. H-09-2777, 2009 WL 4730570, at *5 (S.D. Tex. Dec. 7, 2009). And Thunder Patch and

HOC do not persuade with their conclusory assertions that the trust beneficiaries are necessary

parties because interests in real property belonging to them may be impaired. JPMorgan

indicates, and Thunder Patch and HOC do not appear to meaningfully contest, that trust assets

are “held in its [JPMorgan’s] name.” Dkt. No. 40 at 1. This appears to reflect a situation in which

assets are held by the trust and inure to the benefit of beneficiaries; the assets held in trust are not



                                                  11
in the beneficiaries’ names. In other words, “[t]he Red Crest Trust beneficiaries have asserted no

claim to the mineral interests which are the subject of this lawsuit.” Id. at 7. JPMorgan’s

arguments on this issue, and its citation to Crawford v. XTO Energy, Inc., 509 S.W.3d 906

(2017), appear more on-point than Thunder Patch and HOC’s contrary position.

       Ultimately, however, and given that the first two factors go against Thunder Patch and

HOC (and the final factor is at most a tie), this factor is not outcome determinative. The ultimate

conclusion here would not change even if this factor were to go entirely in Thunder Patch and

HOC’s favor, and it appears in fact to favor JPMorgan.

               Factor 4—Other Factors Bearing on the Equities. The final Hensgens factor

requires the Court to analyze other relevant factors that might bear on the equities. Thunder

Patch and HOC argue that this factor weighs heavily in their favor because this is essentially a

Texas dispute that happens to involve a trustee that is an Ohio citizen. Dkt. No. 38 at 10. But that

argument seems to state considerations at play in almost all removed cases involving diversity

jurisdiction, and those considerations seem offset by the fact that granting leave to amend would

destroy diversity and thus would deprive JPMorgan— the removing party— of a properly

invoked federal forum. See Smith v. Robin Am., Inc., No. H-08-3565, 2009 WL 2485589, at *6

(S.D. Tex. Aug.7, 2009) (noting that this latter consideration can be “[t]he main concern at issue”

when analyzing the fourth Hensgens factor). This factor is at most neutral.

       After a careful analysis of the Hensgens factors, the undersigned concludes that leave to

amend should be denied.

       III.    Conclusion

       For the reasons discussed above, the undersigned recommends that Plaintiffs’ Motion to

Remand, Dkt. No. 9, be DENIED, and that JP Morgan’s Motion to DISMISS, Dkt. No. 11, be



                                                12
GRANTED. It is further recommended that Plaintiffs’ Amended Complaint, Dkt. No. 8, which

was filed without leave of Court, be STRUCK and that Plaintiffs’ Motion for Leave to File a

First Amended Complaint, Dkt. No. 38, be DENIED. Finally, as Plaintiffs never obtained leave

to file their Amended Complaint, the undersigned recommends that the Answers filed by the Red

Crest Trust beneficiaries, Dkt. Nos. 42-45, be STRUCK.

        In light of the above recommendation, IT IS ORDERED THAT within ten (10) days

after this Report and Recommendation issues, the parties shall confer and submit joint

scheduling recommendations to govern the remainder of this action.

                 Instructions for Service and Notice of Right to Object/Appeal

        The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The objecting party

shall file the objections with the clerk of the court, and serve the objections on all other parties. A

party   filing   objections   must    specifically     identify   those   findings,   conclusions,   or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusory, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this report shall bar the party from a de novo determination by the district court. Thomas v. Arn,

474 U.S. 140, 149-52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000).

Additionally, failure to timely file written objections to the proposed findings, conclusions, and



                                                  13
recommendations contained in this report and recommendation shall bar the aggrieved party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       IT IS SO ORDERED.

       SIGNED this 10th day of December, 2018.




                                            RICHARD B. FARRER
                                            UNITED STATES MAGISTRATE JUDGE




                                              14
